Name: Regulation (EU) NoÃ 546/2014 of the European Parliament and of the Council of 15Ã May 2014 amending Council Regulation (EC) NoÃ 718/1999 on a Community-fleet capacity policy to promote inland waterway transport
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  social affairs;  economic policy;  organisation of transport
 Date Published: nan

 29.5.2014 EN Official Journal of the European Union L 163/15 REGULATION (EU) No 546/2014 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 15 May 2014 amending Council Regulation (EC) No 718/1999 on a Community-fleet capacity policy to promote inland waterway transport THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91(1) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the ordinary legislative procedure (3), Whereas: (1) Council Regulation (EC) No 718/1999 (4) establishes the Union-fleet capacity policy for vessels used to carry goods by inland waterway in the Member States. (2) In connection with the modernisation and restructuring of the fleets, social measures should be envisaged, preferably at an early stage, to help all crew members, including workers and owner-operators, who wish to leave the inland waterway industry or to retrain for jobs in another sector, together with measures to encourage the establishment of groupings of undertakings, improve skills in inland navigation and promote the adaptation of vessels to technical progress, including with regard to environmentally-friendly vessels. The reserve fund set up in each Member State whose inland waterways are linked to those of another Member State and the tonnage of whose fleet is above 100 000 tonnes, as provided for in Regulation (EC) No 718/1999, should be used for measures affecting owner-operators. Other dedicated funds that already exist at Union level could be used to support activities jointly undertaken by the social partners. (3) To that end, the reserve funds could be used if so requested unanimously by the organisations representing inland waterway transport. (4) The reserve funds, consisting solely of financial contributions from the industry, have never been used hitherto. (5) The measures in connection with the modernisation of the Union fleets referred to in Article 8 of Regulation (EC) No 718/1999 concern only social matters and the safety of the working environment. Other types of support measures for creating a context favourable to innovation and the environment are not provided for. (6) The measures in Regulation (EC) No 718/1999 concerning vocational training or retraining schemes are relevant to all crew members leaving the sector, including owner-operators, and not only to those who are qualified as workers. (7) Regulation (EC) No 718/1999 provides for measures that encourage owner-operators to join trade associations, but not for measures that strengthen the organisations representing inland waterway transport at Union level, despite the fact that stronger Union-wide organisations can help to mitigate fragmentation in the sector. (8) Regulation (EC) No 718/1999 should be complemented by measures aimed at establishing training or retraining schemes for crew members other than those who qualify as workers leaving the industry, encouraging owner-operators to join trade associations, strengthening professional associations and encouraging the innovation of vessels and their adaptation to technical progress as regards the environment. (9) The Commission and the Member States should strengthen research and innovation in the inland waterway transport sector and in multi-modal port infrastructure through available financial instruments, including, where appropriate, under Horizon 2020  the Framework Programme for Research and Innovation 2014-2020 (Horizon 2020) (5) and the Connecting Europe Facility (6), thereby ensuring the integration of that sector in multi-modal transport. (10) The Commission should support measures for innovation and the adaptation of the inland waterway fleets to technical progress as regards the environment, by promoting the use of financial instruments from existing Union funds, such as the Connecting Europe Facility and Horizon 2020, and should suggest ways to leverage the reserve funds by means of those existing funds as well as of financing instruments from the European Investment Bank. (11) As reserve funds have been set up by means of contributions from the industry, it should be possible for them to be used for the adaptation of vessels to technical and environmental requirements adopted after the entry into force of this Regulation, including their adaptation to the further development of European standards on engine emissions, as well as for the encouragement of engine fuel efficiency, of the use of alternative fuels and of any other measures to improve air quality, and for environmentally-friendly vessels, including river-adapted vessels. (12) Regulation (EC) No 718/1999 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Article 8 of Regulation (EC) No 718/1999 is replaced by the following: Article 8 Without prejudice to Article 3(5), any Member State may take measures in particular to:  make it easier for inland waterway carriers leaving the industry to obtain an early retirement pension or to transfer to another economic activity, inter alia, by providing comprehensive information,  organise vocational training or retraining schemes for crew members, including workers and owner-operators, leaving the industry and provide appropriate information about those schemes,  improve skills in inland navigation and knowledge of logistics in order to safeguard the development and future of the profession,  encourage owner-operators to join trade associations and strengthen the organisations representing inland waterway transport at Union level,  encourage adaptation of vessels to technical progress in order to improve working conditions, including health protection, and promote safety,  encourage innovation in respect of vessels and their adaptation to technical progress as regards the environment, including environmentally-friendly vessels,  encourage ways of leveraging the use of the reserve funds in conjunction with available financial instruments, including, where appropriate, under Horizon 2020 and the Connecting Europe Facility, and with financing instruments from the European Investment Bank.. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 May 2014. For the European Parliament The President M. SCHULZ For the Council The President D. KOURKOULAS (1) Opinion of 21 January 2014 (not yet published in the Official Journal). (2) Opinion of 31 January 2014 (not yet published in the Official Journal). (3) Position of the European Parliament of 15 April 2014 (not yet published in the Official Journal) and decision of the Council of 8 May 2014. (4) Council Regulation (EC) No 718/1999 of 29 March 1999 on a Community-fleet capacity policy to promote inland waterway transport (OJ L 90, 2.4.1999, p. 1). (5) Regulation (EU) No 1291/2013 of the European Parliament and of the Council of 11 December 2013 establishing Horizon 2020  the Framework Programme for Research and Innovation (2014-2020) and repealing Decision No 1982/2006/EC (OJ L 347, 20.12.2013, p. 104). (6) Regulation (EU) No 1316/2013 of the European Parliament and of the Council of 11 December 2013 establishing the Connecting Europe Facility, amending Regulation (EU) No 913/2010 and repealing Regulations (EC) No 680/2007 and (EC) No 67/2010 (OJ L 348, 20.12.2013, p. 129).